DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in view of the rejections set forth below addressing the amendments to the claims. 
In response to applicant’s argument that the elements 16 of Goldfarb do not enclose a hollow interior, the examiner maintains the position set forth in the previous advisory action that the limitation “hollow” is sufficiently broad to encompass having a hold or empty space or a hole or depression in something. Therefore, the perimeter edge of the apertures in spacer 16 of Goldfarb would ‘enclose’ a hollow interior space of the spacer itself. Applicant also argues that Goldfarb does not teach the spacer arranged between the pair of paddles in a closed condition, in figure 4B the spacer element 16 is between the closed pair of paddles 18, therefore applicant arguments are not persuasive. 
In response to applicant’s arguments that one of ordinary skill in the art would have no reason or motivation to form the proximal or distal elements of Goldfarb with a woven metal fabric, as set forth in the 103 below Goldfarb provides a teaching for forming the elements 16, 18 out of a fabric and Kriedler teaches a motivation for forming the fabric from a woven metal fabric.  Therefore, as set forth below one of ordinary skill in the art would have a reason and motivation to form the proximal and distal elements 16, 18 of Goldfarb with a woven metal fabric. The applicant states that doing so would undermine the purpose of those other components but does not specifically disclose specifics on why the combination would undermine the purpose of the components. Therefore, applicant’s arguments are not persuasive. 
Claim Objections
Claims 22 and 38 are objected to because of the following informalities:  
Claim 22 recites the limitation “the inner paddles” and “the outer paddles” in lines 1-2 of the claim. It is suggested these limitations be changed to “the pair of inner paddles” and “the pair of outer paddles”, respectively, in order to consistently refer to the limitations “a pair of inner paddles” and “a pair of outer paddles” in claim 17.  
Claim 38 recites the limitation “the paddles” in line 1 of the claim. It is suggested this limitation be changed to “the pair of paddles” to consistently refer to the limitation “a pair of paddles” in line 5 of claim 35. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 8, 11-13, 17-24, 26-28, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the coaption element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the barb portions" in line 1 of the claim and “the coaption element” in line 2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the paddles comprise an inner paddle portion and an outer paddle portion” in lines 1-2 of the claim. It is unclear whether this limitation is intended to encompass the pair of paddles together comprising an inner paddle portion and an outer each of the paddles of the pair of paddles comprise an inner paddle portion and an outer paddle portion. 
Claim 17 recites the limitation “the transition portions” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim since the claim only previously recites a single transition portion in line 6 of the claim. 
Claim 18 recites the limitation “the barb portions” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the inner paddle” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim since claim 17 only previously recites a pair of paddles and it is unclear whether the claimed barb portions extend toward a single inner paddle of the pair of inner paddles or towards both the inner paddles. 
Claim 19 recites the limitation “the barb portions” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the inner paddle” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim since claim 17 only previously recites a pair of paddles and it is unclear whether the claimed barb portions extend toward a single inner paddle of the pair of inner paddles or towards both the inner paddles. 
Claim 20 recites the limitation “the barb portions” in lines 1 and 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the inner paddle” in lines 2 and 3 of the claim. There is insufficient antecedent basis for this limitation in the claim since claim 17 only previously 
Claim 21 recites the limitations “the inner paddle” and “the outer paddle” in lines 1 and 2 of the claim. There is insufficient antecedent basis for these limitations in the claim since claim 17 only recites “a pair of inner paddles” and “a pair of outer paddles” and it is unclear whether the limitations in claim 21 refer to the pair of paddles collectively or a single one of each of the pair of inner and outer paddles. 
Claim 22 recites the limitation “the transition portions” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim since the claim only previously recites a single transition portion in line 6 of claim 17. 
Claim 34 recites the limitation “the coaption element” in line 2 and “the folded closed position” in line 2-3 of the claim. There is insufficient antecedent basis for these limitations in the claim. 
Claim 37 recites the limitation “the coaption element” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 8, 11, 15, 17-22, 26, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al (US 20100022823).
Regarding claim 1, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a pair of paddles (18) that are extendable from a closed position to an open position; and a spacer (16) connected to the pair of paddles and enclosing a hollow interior (inner surfaces of the hole 63 on member 16 encloses an aperture which is a hollow interior), wherein the spacer is arranged between the pair of paddles when the pair of paddles are in the closed position (figure 4B). 
Regarding claims 2 and 3, Goldfarb discloses all of the limitations set forth in claim 1, further comprising barb portions (60) extending directly from the spacer (16, figure 5B) toward the pair of paddles.
Regarding claims 7 and 8, Goldfarb discloses all of the limitations set forth in claim 1, wherein the paddles comprise an inner paddle portion (18) and an outer paddle portion (68) and wherein the inner paddle portion and the outer paddle portion are connected to a paddle frame (12, figure 7B). 
Regarding claims 11 and 15, Goldfarb discloses all of the limitations set forth in claim 7, wherein the inner paddle portion and the outer paddle portion or the spacer is made from a 
Regarding claim 17, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a spacer (16) that encloses a hollow interior (inner surfaces of the hole 63 on member 16 encloses an aperture which is a hollow interior); a collar (69); a pair of inner paddles (18) connected to the spacer at a first end and to a transition portion at a second end; and a pair of outer paddles (68) connected to the transition portion at a first end and to the collar at a second end (see image below); wherein in a closed position, the inner paddles are folded toward the spacer and the outer paddles are folded toward the inner paddles so that the spacer is positioned between the pair of inner paddles and the pair of outer paddles (lowermost portion of spacers 16 are disposed between the inner and outer paddles in both the open and close positions, figure 5B).

    PNG
    media_image1.png
    449
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    727
    media_image2.png
    Greyscale

Regarding claims 18-20, Goldfarb discloses all of the limitations set forth in claim 17, wherein barb portions extend directly from the spacer element toward the pair of paddles (figure 26A), wherein barb portions extend directly from the pair of inner paddles toward the spacer (figure 26A), and wherein barb portions extend directly from the spacer toward the pair of inner paddles and the barb portions (24) extend directly from the pair of inner paddles toward the spacer (Figure 26A). 
Regarding claim 21, Goldfarb discloses all of the limitations set forth in claim 17, wherein the pair of inner paddles and the pair of outer paddles are disposed over a paddle frame (12). 
Regarding claim 22, Goldfarb discloses all of the limitations set forth in claim 17, wherein the pair of inner paddles and the pair of outer paddles and the transition portion is made from a fabric (paragraph 0111, covering 210 can be considered part of paddles or part of spacer since covering can cover elements 18 or 16, figures 25B and 29). 
Regarding claim 26, Goldfarb discloses all of the limitations set forth in claim 17, wherein the spacer (16) is made from a fabric (paragraph 0111, covering 210 can be considered 
Regarding claim 34, Goldfarb discloses all of the limitations set forth in claim 7, wherein the inner paddle portions are positioned  between the spacer and the outer paddle portions when the paddles are in the closed position (18 is between 68 and 16, figure 4B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12, 13, 16, 23, 24, 27, 28, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (US 20100022823) as applied to the interpretation with respect to claims 1, 11, and 15, above, and further in view of Kreidler (US 2007066993).
Regarding claims 12, 13, 16, 23, 24, 27, and 28, Goldfarb discloses all of the limitations set forth above according to the interpretation with respect to claims 1, 11, 15, 22, and 26, wherein Goldfarb further teaches it was known in the art at the time of the invention to make the covering of any suitable biocompatible fabric material or of metal strands (paragraph 0119). Kreidler teaches a device to be delivered to the heart, wherein it was known to make a covering thereon out of a woven or electropsun material (paragraph 0080). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the fabric of the pair of paddles or the spacer of Goldfarb out of metal strands woven together or and electrospun material, as taught as well known in the art as a suitable fabric material for heart devices at the time of the invention by Kreidler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 35, Goldfarb discloses a valve repair device for repairing a native valve of a patient, the valve repair device comprising: a spacer (16) that is hollow (inner surfaces of the hole 63 on member 16 encloses an aperture which is a hollow interior) and is made from a fabric (paragraph 0111, covering 210 can be considered part of paddles or part of spacer since covering can cover elements 18 or 16, figures 25B and 29); and a pair of paddles (18, 68) 
Regarding claim 36, Goldfarb in view of Kreidler teaches all of the limitations set forth in claim 35, wherein the pair of paddles (18, 68) are extendable from a folded closed position to an open position and the spacer is arranged between the pair of paddles when the pair of paddles are in the folded closed position (figures 5B and 4B).
Regarding claim 37, Goldfarb in view of Kreidler teaches all of the limitations set forth in claim 35 further comprising barb portions (60) extending directly from the spacer (figure 5B).
Regarding claim 38, Goldfarb in view of Kreidler teaches all of the limitations set forth in claim 35 wherein the paddles comprise an inner paddle portion (18) and an outer paddle portion (68).


Regarding claim 40, Goldfarb in view of Kreidler teaches all of the limitations set forth in claim 38 wherein the inner paddle portion and the outer paddle portion are made from the fabric (paragraph 0111, covering 210 can be considered part of paddles or part of spacer since covering can cover elements 18 or 16, figures 25B and 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ANH T DANG/             Primary Examiner, Art Unit 3771